             Case 3:17-cv-01595-EWD            Document 52-1      04/16/19 Page 1 of 13


                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA
__________________________________________
DE’JUAN THOMAS,                               )
                                              )
                  Plaintiff,                  )
      v.                                      )   3:17-cv-01595-SDD-EWD
                                              )
SALLY GRYDER, JAMES LEBLANC, JERRY            )
GOODWIN, DOES 1-10,                           )
                                              )
                 Defendants.                  )


                    Memorandum in Support of Motion for Summary Judgment

                                       I.      INTRODUCTION

       In this case, Defendants admit that they failed to do what they were “legally bound” to do for

former inmate De’Juan Thomas. Specifically, they admit that:

      1. They “are legally bound to release inmates on their correct release date.” Ex. B at RFA 2.

      2. That the “correct release date” for Mr. Thomas was June 5, 2015. R. Doc. 45 (Answer) at ¶ 80.

      3. That they did not release Mr. Thomas until January 13, 2017. Id. at ¶ 14.

      Defendants concede they detained Mr. Thomas five hundred and eighty-nine days past his

“correct release date.”

       That overdetention violated Mr. Thomas’ constitutional rights. See Porter v. Epps, 659 F.3d 440,

445 (5th Cir. 2011) (“There is a Clearly Established Right to Timely Release from Prison.”). As Judge

Dick recently summarized it:

       These people were detained past their release date, end of story. Liberty interest, end of
       story. Constitutional violation. I don’t know how in the world you argue that’s not a
       constitutional violation.

Crittindon v. Gusman, M.D. La. 17-512 (Sept. 18, 2018), Ex. F at 23.

       Thus, there is no dispute that Mr. Thomas was held more than a year and a half past his correct

release date, violating the duty that Defendants were “legally bound” to carry out. The question before

this Court is this: who should be held accountable for it?
                                                    1
               Case 3:17-cv-01595-EWD                 Document 52-1           04/16/19 Page 2 of 13


        Defendant Sally Gryder should be held accountable because she was the DOC employee who

changed Mr. Thomas’ release date, despite admitting that there was “literally nothing, no rule, no

policy” prompting her to do so.

        The Department of Corrections, via Secretary LeBlanc and Warden Goodwin in their official

capacities, should be held accountable because there is a longstanding, well-documented pattern of

overdetention in Louisiana. For at least seven years, the DOC has known of a pattern of hundreds of

inmates per month being held past the point when “a judge ordered them free.” But Secretary LeBlanc

has also admitted that not a single employee over this time period suffered any kind of discipline

whatsoever.

        As a result of the complete lack of accountability, the overdetention pattern continues to the

present day. The Department of Corrections estimated that in February 2019, “231 people across the

state were affected. Those people waited an average 44 days to be released after a judge ordered them

free.”1 That is more than 334 years of illegal imprisonment per year.

        No other state, to the knowledge of undersigned, has a problem like this. One court did a wide-

ranging survey and was:

        [U]nable to find any case, whether within or outside of the Eleventh Circuit, in which the
        detainment of a properly identified individual for days beyond his scheduled release date
        was held constitutionally permissible.

Powell v. Barrett, 376 F. Supp. 2d 1340, 1354 (N.D. Ga. 2005) (emphasis in original);

        In Louisiana, it is not “days” – it is months or years.

        This must end.

        This Court should grant summary judgment. The parties can then move on to finding solutions to

this horrifying problem.




1
 Emily Lane and Richard Webster, Edwards, prison officials pledge fix to stop people being detained past their release date.
Times-Picayune (March 28, 2019).
                                                             2
              Case 3:17-cv-01595-EWD            Document 52-1        04/16/19 Page 3 of 13


                                    II.     STATEMENT OF FACTS

        On January 25, 2013, Mr. Thomas plead guilty to three criminal charges. Judge Marullo of the

Orleans Criminal District Court sentenced Mr. Thomas to:

                   •   Five years for sexual malfeasance;

                   •   Two years for sexual battery; and

                   •   Five years for second degree kidnapping.

Statement of Material Facts (SMF) at 1; R. Doc 46 (Answer) at ¶ 3.

        All charges were to be served concurrently, with credit for time served. The sentence was

correctly recorded on a Sentence of Court form signed by Judge Marullo, transcribed by a court reporter,

and entered into the minutes of court. SMF at 2; R. Doc. 46 at ¶ 4.

        For the next two years, Mr. Thomas served his sentence at the David Wade Correctional Center.

He took classes in prison and earned good time credit. SMF at 3; R. Doc. 46 at ¶ 5. Two of his charges

(malfeasance and kidnapping, but not sexual battery) were eligible for sentence reductions based on the

classes and good time credit. Id. Accordingly, the DOC calculated that he was entitled to be released on

June 5, 2015. Id. By that date, Mr. Thomas would have completed the entirety of the full two-year

sentence for his sexual battery charge, and would be eligible for release on the other charges. SMF at 4;

R. Doc. 46 at ¶ 6. For that reason, June 5, 2015 was entered into his master prison record as his

anticipated release date, which all parties agree was his “correct release date.” SMF at 13; R. Doc. 46 at

¶ 80.

        But in 2015, shortly before he was due to be released, Sally Gryder reviewed his records again.

Ex. A at 54. Ms. Gryder was a Records Department Clerk at David Wade Correctional Center, and it

was her job to calculate release dates. Ex. A at 20.

        She noticed that the sequence for the three charges for Mr. Thomas varied between his Bill of

Information and the Sentence of the Court. Ex. G at Int. 19. This should not have been an issue, because

as Ms. Gryder testified, there is “literally nothing, no rule, no policy that says the order of the counts in
                                                       3
              Case 3:17-cv-01595-EWD           Document 52-1       04/16/19 Page 4 of 13


the Bill of Information has to match the order of the counts in the judge's Sentencing Order.” Ex. A at

48. But nevertheless, Ms. Gryder reached out to the District Attorney’s office for “clarification” of Mr.

Thomas’ sentence. Ex. A at 60. She sought “clarification” even though the judge’s sentence was a “clear

order.” Id.

       The District Attorney then asked the court for a status hearing. At the status hearing, the Clerk of

Court changed the minute entry from two years for sexual battery to five years. Mr. Thomas was not

present.

       Then, because sexual battery is not entitled to good time credit, Ms. Gryder told Mr. Thomas that

he would not be released until February 28, 2017. SMF at 6; R. Doc. 46 at ¶ 9. On June 26, 2015, Ms.

Gryder sent De’Juan a letter, stating: “You are now serving your time flat and will full-term out on

02.28.2017. You do not have the option to refuse to release.” SMF at 10; R. Doc. 46 at ¶ 45.

       Mr. Thomas was distraught. But as a former military and law enforcement officer, he set out to

methodically address the situation. He filed a motion with the Criminal District Court to correct the

erroneous minute entry. Judge Bosworth issued an order saying that “The defendant’s assertions are

correct with regard to his sentence” and that the minute order had been corrected. SMF at 7; R. Doc. 46

at ¶ 12. That did not result in Mr. Thomas’ release. Next, he obtained transcript of his sentencing, in

which Judge Marullo stated “As to the sexual battery, sentence the defendant to two (2) years in the

Department of Corrections, credit for time served.” This transcript finally convinced Defendants in early

December 2016 that Mr. Thomas should be released. Ex. A at 78.

       Even after they realized that Mr. Thomas was past his release date, it still took more than a

month for them to actually release him. Mr. Thomas was finally released on January 13, 2017 (SMF at

8), 589 days past his legal release date.




                                                     4
             Case 3:17-cv-01595-EWD             Document 52-1        04/16/19 Page 5 of 13


                                             III. ANALYSIS

A.    Standard for Summary Judgment

      Summary judgment is appropriate where there is no genuine disputed issue as to any material fact,

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v.

Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265 (1986); Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247, 106 S.Ct. 2505, 2509-10, 91 L.Ed.2d 202 (1986).

B.    Because “There is a Clearly Established Right to Timely Release from Prison,” a prison
      officer who acts “causelessly” or “recklessly” with regard to that right will be held liable.

       It is clearly established that the Due Process clause of the Fourteenth Amendment is violated by

detaining a person after the legal authority to hold him no longer exists. See, e.g., Sandin v. Conner, 515

U.S. 472, 484, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995) (state action restraining an individual's liberty in

excess of a sentence gives rise to the protection of the Due Process Clause of its own force); Terry v.

Hubert, 609 F.3d 757, 763 (5th Cir. 2010) ("[T]he due process clause is implicated in cases of continued

incarceration . . . beyond the term of a court-ordered sentence[] . . . ."); Douthit v. Jones, 619 F.2d 527,

532 (5th Cir. 1980) (detention past expiration of sentence “constitutes a deprivation of due process”).

       It is literally black-letter law: in 2011, the Fifth Circuit bolded andcapitalized a section header to

emphasize that “There is a Clearly Established Right to Timely Release from Prison.” Porter v.

Epps, 659 F.3d 440, 445 (5th Cir. 2011) (emphasis in original.). The law is so well established that one

court did a wide-ranging survey and found:

       The Court has been unable to find any case, whether within or outside of the Eleventh
       Circuit, in which the detainment of a properly identified individual for days beyond his
       scheduled release date was held constitutionally permissible.

Powell v. Barrett, 376 F. Supp. 2d 1340, 1354 (N.D. Ga. 2005) (emphasis in original); see also Barnes

v. District of Columbia, 793 F. Supp. 2d 260 (D.D.C. 2011) (“courts appear to agree that the maximum

permissible administrative delay in the overdetention context likely falls well short of the 48-hour




                                                      5
             Case 3:17-cv-01595-EWD             Document 52-1       04/16/19 Page 6 of 13


horizon set out in McLaughlin. . . . [E]ven a thirty-minute detention after being ordered released could

work a violation of a prisoner's constitutional rights under the Fourteenth Amendment.”)

       To hold an involved individual like Sally Gryder liable, a plaintiff must show that the official

acted with deliberate indifference. Porter, supra, 659 F.3d at 446. A defendant acts with deliberate

indifference if she acts “causelessly” or “recklessly,” (Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir.

1985)), or with disregard for “a known or obvious consequence of [her] action” (Porter at 447). The

deliberate indifference standard is more attainable in the context of overdetention than some other

contexts, because in “a case such as this one, where there is no discretion and relatively little time

pressure, the jailer will be held to a high level of reasonableness as to his own actions.” Bryan v. Jones,

530 F.2d 1210, 1215 (5th Cir. 1976) (en banc).

C.    Summary judgment should be granted against Sally Gryder for two reasons: first, because
      she causelessly sought “clarification” of a “clear order,” and second, because she violated
      DOC policy in relying on a minute entry over a judge-signed sentencing order.

      Defendant Sally Gryder works for the Department of Corrections. She is one of two people at the

David Wade Correctional Center responsible for calculating inmate release dates. Ex. A at 20.

      Ms. Gryder has an explanation for why De’Juan Thomas was held for 589 days past his release

date. According to Ms. Gryder, shortly before Mr. Thomas was to be released, she went over his

paperwork to double check the accuracy of his release date. Ex. A at 54. She looked at the Sentencing

Order for Mr. Thomas, and testified that it was “clear.” Ex. A at 55

      But even though Mr. Thomas’ sentence was “clear,” she says she then “found a discrepancy

between the Bill of Information and the Sentence of the Court.” Ex. G at Int. 19. Specifically, she found

that the District Attorney listed sexual battery as Count 3 in the Bill of Information, but the judge listed

that charge as Count 2 in the judge-signed sentencing order. Ex. A at 53. Based on this mismatch, Ms.

Gryder then contacted the District Attorney’s office, who had the court enter an amended minute entry

changing Mr. Thomas’ sentence. Then, on the basis of that amended minute entry (which conflicted with

the signed sentencing order of the court), Ms. Gryder changed Mr. Thomas’ release date to February 28,
                                                      6
             Case 3:17-cv-01595-EWD             Document 52-1        04/16/19 Page 7 of 13


2017. Id. at 53-54.

      That is Ms. Gryder’s explanation. Taking it as true, it establishes that she acted with deliberate

indifference for two reasons. First, Ms. Gryder’s own testimony establishes that she acted “causelessly,”

in that there was literally no cause for her to take the steps she did. And second, her own testimony

establishes that she violated DOC policy in taking the word of a minute entry over a sentencing order

signed by a judge.

1.   Ms. Gryder acted with deliberate indifference in causelessly seeking “clarification” of a clear
     order, and in causelessly seeking to resolve a mismatch when “literally nothing” required a match.

      A prison official acts with deliberate indifference if she acts “causelessly” in a way that results in a

constitutional deprivation. Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985) (deliberate

indifference means “wantonly,” and “[w]antonly means causelessly, without restraint, and in reckless

disregard of the rights of others.”), quoting Smith v. Wade, 461 U.S. 30, 39 n. 8 (1983).

      Here, Ms. Gryder testified that she sought “clarification” because there was a mismatch between

the sequence of crimes on the DA’s Bill of Information and the court’s Sentencing Order. Ex. G at Int.

19, Ex. A at 53. At deposition, she was crystal clear that absolutely nothing requires the Bill of

Information to match the Sentencing Order. She testified that:

      Q.    There's literally nothing, no rule, no policy that says the order of the counts in the
            Bill of Information has to match the order of the counts in the judge's Sentencing
            Order, correct?
      A.    Correct.
      Q.    Okay. So if those two things don't match, it's no indication that there's been a
            violation of a rule or a policy or anything like that?
      A.    No. . . .
      Q.    So the only thing to suggest to you that there was any discrepancy here was your
            belief that the judge's Sentencing Order should match the Bill of Information; is
            that right?
      A.    That was my concern, to make sure that the counts were listed correctly.
      Q.    But you had no basis for that concern except your own belief that those two should
            match, right?
      A.    Correct.

Ex. A at 48, 58-50 (emphasis added).


                                                      7
               Case 3:17-cv-01595-EWD                 Document 52-1           04/16/19 Page 8 of 13


      Similarly, Ms. Gryder did not point to anything that made the judge’s order ambiguous, and

conceded that it was “clear.” But despite the clarity of the order, she admits she still sought

“clarification”:

      Q.     [W]e've established this order is clear --
      A.     Correct.
      Q.     And you needed clarification?
      A.     Correct.
      Q.     So you needed clarification for a clear order?
      A.     Correct.

Ex. A at 60.

      The Fifth Circuit has held that acting “causelessly” is deliberate indifference. Johnson v. Treen,

759 F.2d 1236, 1238 (5th Cir. 1985). Here, Ms. Gryder was by definition acting causelessly in her

efforts to resolve a mismatch between two documents that did not have to match. And she was by

definition acting causelessly in her efforts to seek “clarification” of a “clear order.” Accordingly, Ms.

Gryder, acted with deliberate indifference, and should be held liable for Mr. Thomas’ resulting

overdetention.2

2.    Sally Gryder acted with deliberate indifference when she violated DOC procedure in allowing a
      clerk’s minute order to take precedence over a signed order of the court.

        At deposition, Ms. Gryder testified that she is to calculate inmate sentences “based on the rules

and policies provided by the law and the Department of Corrections.” Ex. A at 25. According to her, she

was not prone to making mistakes. Ex. A at 40. By the time she calculated Mr. Thomas’ sentence, she

had been doing the job for more than a decade (Ex. A at 39), and couldn’t recall a single instance where

she had made a “mistake that led to an inmate being held longer than he should have been” (id. at 40).

Accordingly, she testified that if she “were to deviate from these rules and policies, that would be a

deliberate choice.” Id. at 33 (emphasis added).

        Here, Ms. Gryder deviated from DOC rules and policies. She testified that “an order from the


2
  Ms. Gryder almost certainly will not personally have to pay the judgment. Louisiana generally provides for the
indemnification of its employees. See La. R.S. 13:5108.1.
                                                              8
              Case 3:17-cv-01595-EWD            Document 52-1       04/16/19 Page 9 of 13


court is the thing that's controlling” in conducting time calculations. Ex. A at 47. She agreed that a

“judge's signed Sentencing Order controls over the minutes.” Id. at 66. This was confirmed by her

supervisor, Brenda Acklin, who testified that “if you've got a signed order by a judge and a Docket

Master minute entry, the signed order by the judge controls.” Ex. H at 23. See also Robertson v.

Lafayette Ins. Co., 2011-CA-0975, fn. 2 (La. App. 4th, Feb. 8, 2012) (minute clerks generally have no

legal authority to sign orders).

       But when Ms. Gryder extended Mr. Thomas’ sentence by a year and a half, she was reversing the

policy – allowing minutes to control over a sentencing order. See Ex. A at 65 (minutes said 5 years;

signed Sentencing Order said 2 years); see also id. at 67 (“Q. And when you said that he got five year

for sexual battery, you were basing that on the Docket Master minutes? A. On the amended court

minutes, yes.”)

       Accordingly, by making a “deliberate choice” to reverse DOC policy in a way that resulted in

Mr. Thomas’ year-and-a-half overdetention, Ms. Gryder acted with deliberate indifference. See, e.g.,

Bucano v. Austin, 15-cv-67 (W.D. Pa., Feb. 12, 2016) (violation of policy can show deliberate

indifference). The motion should therefore be granted as to Ms. Gryder.

D.    Summary judgement should issue because the DOC has investigated and admitted that it has
      been overdetaining hundreds of inmates per month, more than sufficient to hold LeBlanc
      and Goodwin liable under Monell/Hinojosa.

       Black letter law holds that there is no respondeat superior liability in a § 1983 lawsuit. Ashcroft

v. Iqbal, 129 S. Ct. 1937, 1948 (2009). The doctrine of Monell is a gloss on that rule: when the

“persistent, widespread practice of officials or employees” is “so common and well-settled as to

constitute a custom,” it is imputed to the policymaker. Webster v. City of Houston, 735 F. 2d 838 (5th

Cir. 1984). For that reason, if a plaintiff can show a pattern, they do not need to show that policymakers

knew about a particular plaintiff’s situation. Prison officials cannot escape liability “by arguing that,

while they allegedly were aware of and consciously disregarded a substantial risk of serious harm to a

discrete class of vulnerable inmates, they were not aware that the particular inmate involved in the case
                                                      9
              Case 3:17-cv-01595-EWD               Document 52-1          04/16/19 Page 10 of 13


belonged to that class.” Hinojosa v. Livingston, 807 F. 3d 657, 667 (5th Cir.), citing Farmer, 511 U.S. at

843. See also Ruiz v. Estelle, 679 F. 2d 1115, 1155 (5th Cir. 1982) (“The evidence was sufficient to

warrant the inference drawn by the district court that, although the disruptive policies he found were not

formally sanctioned, they occurred so frequently and were so pervasive that they reflected a pattern of

misconduct.”)

        This Court summarized it thus: a plaintiff can “point to a persistent and widespread practice[] of

municipal [or state] officials, the duration and frequency of which indicate that policymakers (1) had

actual or constructive knowledge of the conduct, and (2) failed to correct it due to their deliberate

indifference.” Hacker v. Cain, 14-cv-63, R. Doc. 170 (M.D. La., June 6, 2016.)

      As few as four examples can establish a pattern sufficient for Monell/Hinojosa liability. Barr v.

City of San Antonio, No. 06-CV-261, 2006 U.S. Dist. LEXIS 59402, at *12 (W.D. Tex. July 25, 2006)

(finding that a pattern was alleged by citing four prior similar lawsuits over unlawful arrests and use of

excessive force); Thomas v. Cook County Sheriff's Dept., 604 F.3d 293, 303 (7th Cir. 2010) (must be

more than three).

      Here, however, there are far more than four examples – the DOC admits that it has continues to

find hundreds of examples of overdetention per month. And Defendants and their counsel have

repeatedly and publicly conceded that this is a recurring problem. These examples and concessions are

enough to establish Plaintiff’s Monell/Hinojosa claim.

1.      In a series of studies and investigations, the Louisiana DOC found it was overdetaining
        hundreds of inmates per month.

      In 2012, the Louisiana DOC had a team of a dozen of its staff perform a “Lean Six Sigma”3 review

of its inmate time calculation processes. Ex. I. Secretary James LeBlanc was one of the three

“champions” of the project. Id. at 3. The Lean Six Sigma review found that as of January 2012, the DOC

had a “1446 backlog of cases to have time computed,” resulting in an average processing delay of 110

3
 “Lean Six Sigma is a team-focused managerial approach that seeks to improve performance by eliminating waste and
defects.” Will Kenton, Lean Six Sigma, Investopedia.com (Feb. 5, 2018).
                                                          10
             Case 3:17-cv-01595-EWD            Document 52-1        04/16/19 Page 11 of 13


days. Id. at 4. And once those inmates had their time finally calculated, more than 83% of them were

eligible for “immediate release upon processing . . . due to an earlier release date.” Id. As a result, the

team found that in May 2012, there was an average of 71.7 “Overdue days” for inmates eligible for

immediate release. Id. at 17. Interventions by the Lean Six Sigma team reduced, but did not eliminate

the problem. After their interventions, the “average # of days each Immediate Release is past their

release date” was reduced from 71.7 to 60.52 days. Id. at 18. The team estimated that if the overdue time

could be cut in half, it would save the state $3.7 million dollars per year. Id. at 19. This establishes that

“policymakers had actual or constructive knowledge” of the problem prior to Mr. Thomas’ detention.

      And despite the cost savings, the DOC did not fix the overdetention problem. In October 2017, the

Louisiana Legislative Auditor released a report detailing an audit it had conducted into the DOC. The

report was entitled “Management of Offender Data: Processes for Ensuring Accuracy.” The Auditor

found a number of problems, including basic data errors at a rate of 26 errors per 100 inmates. Id. at 10.

Ex. J. Compounding this, the Auditor found that the “DOC’s process for calculating offender release

dates is inconsistent, which can result in errors.” Id. at 7. As a result, the Auditor found that “an offender

could be held too long if the release date was miscalculated and not caught until shortly before release.”

Id. at 13. For example, the Auditor “asked two DOC staff to calculate release dates on the same

offender, and each staff used a different method to calculate the release date. The two results differed by

186 days.” Id. at 13 (emphasis added).

      The DOC did its own investigation that year and came up with an enormously disturbing result:

“In 2017, DPS&C had an average of 200 cases per month considered an 'immediate release' due to

these deficiencies.” Ex. K at 4 (emphasis added). The DOC concluded that this pattern of overdetention

was costing the state “$2.8M per year in housing costs alone.” Id.

      Thus, we know that policymakers “failed to correct” the problem that they identified in 2012.

2.    Defendants and their counsel have repeatedly and publicly admitted an overdetention problem.

      While Defendants have denied a pattern of overdetention in court, they and their counsel have
                                                      11
             Case 3:17-cv-01595-EWD           Document 52-1        04/16/19 Page 12 of 13


admitted it repeatedly in public. On March 8, 2018, counsel for Defendants, Attorney General Jeff

Landry, wrote an op-ed in the Advocate, stating that:

       Officials at the Louisiana Department of Corrections and Public Safety are too
       intent on covering up their own misdeeds to ensure public safety. . . . Underneath
       all of that is a layer of incompetence so deep that the Corrections Department
       doesn’t know where a prisoner is on any given day of the week or when he
       should actually be released from prison.

Sen. John Kennedy and Atty. Gen. Jeff Landry, Criminal justice reform actually hurting public safety,

The Advocate (Mar. 8, 2018) (emphasis added). Similarly, DOC spokesman Ken Pastorick recently said

of the overdetention problem: “We know that there is an issue here and we want to solve it,” said DOC

spokesman. Emily Lane and Richard Webster, Edwards, prison officials pledge fix to stop people being

detained past their release date. Times-Picayune (March 28, 2019).

3.     The DOC’s pattern of overdetention continues to affect hundreds of people per month, without a
       single example of “discipline or adverse employment activity” in nearly two decades.

       Despite all this, Secretary LeBlanc admitted that there has not been a single example of

“discipline or adverse employment activity for DOC employees who have incorrectly computed

sentences or release dates, from 2000 to the present.” Ex. E at Int. 4.

       As a result, the problem continues to the current day. In February 2019, according general

counsel for the Department of Corrections, “231 people across the state were affected. Those people

waited an average 44 days to be released after a judge ordered them free.” Emily Lane and Richard

Webster, Edwards, prison officials pledge fix to stop people being detained past their release date.

Times-Picayune (March 28, 2019).

       If that rate is typical, the State of Louisiana is taking away 334 years of its residents’ freedom

even after “a judge ordered them free” – every year. That is intolerable in a society that values the rule

of law.4 It must end.




                                                     12
               Case 3:17-cv-01595-EWD                 Document 52-1          04/16/19 Page 13 of 13


                                                    CONCLUSION

      WHEREFORE, Plaintiff respectfully requests that this Court grant the motion for summary

judgment.

                                                          Respectfully submitted,

                                                          /s/ William Most__________
                                                          WILLIAM MOST, La. Bar No. 36914
                                                          201 St. Charles Ave., Ste. 114, # 101
                                                          New Orleans, LA 70170
                                                          T: (504) 509-5023
                                                          Email: williammost@gmail.com



                                          CERTIFICATE OF SERVICE

        I hereby certify that on April 16, 2019, a copy of Memorandum in Support of Motion for

Summary Judgment was filed electronically with the Clerk of Court via the CM/ECF system. Notice of

this filing will be sent to all counsel of record by operation of the court’s electronic filing system.

                                                  _/s/William Most _
                                                     William Most




4
 See Powell, supra, 376 F. Supp. 2d at 1354 (“The Court has been unable to find any case . . . in which the detainment of a
properly identified individual for days beyond his scheduled release date was held constitutionally permissible.”)

                                                             13
